Exhibit 10.8

September 22, 2016

David T. Ivin

CONFIDENTIAL

Dear David,

As you know, WCI Communities, Inc. (the “Company”) has entered into an agreement
pursuant to which it will be acquired by Lennar Corporation (the transactions
contemplated by such agreement, the “Transaction”). In connection with the
Transaction, the Company has determined that you will be eligible to receive a
retention bonus.

In consideration for, among other things, your continued support following the
date of the consummation of the Transaction (the “Closing Date”), you will be
eligible to receive a retention bonus in an amount equal to $412,500 (the
“Retention Bonus”). The Retention Bonus, less applicable withholdings and
deductions, shall be payable by the Company to you in a cash lump sum on the
first payroll date of the Company following the earlier of (a) the one hundred
twentieth (120th) day following the Closing Date and (b) the date of termination
of your employment by the Company other than for Cause (as defined in that
certain Employment Agreement, dated January 10, 2014, by and between you, the
Company, WCI Communities Management, LLC and WCI Communities, LLC (the
“Employment Agreement”)), by you for Good Reason (as defined in the Employment
Agreement) or due to death or disability (such earlier date, the “Retention
Date”), subject to your continued employment through the Retention Date;
provided that, for the avoidance of doubt, if your employment with the Company
is terminated by the Company for Cause or by you without Good Reason prior to
the Retention Date, you shall have no right to receive the Retention Bonus.

Notwithstanding the foregoing or anything to the contrary in the Employment
Agreement, (i) the parties agree that any change in your title, duties or
responsibilities to another senior executive position of Lennar Corporation as a
result of the consummation of the Transaction and any reallocation of duties or
responsibilities, respectively, amongst executive officers of the Company and
Lennar Corporation in connection with the Transaction, or any change in your
annual cash bonus opportunity (either such change, a “CIC Adjustment”) may,
prior to the 120th day following the consummation of the Transaction, constitute
Good Reason to terminate your employment pursuant to Paragraph 6D(ii) or (iv) of
the Employment Agreement but, regardless of any CIC Adjustment, during the
120-day period following the consummation of the Transaction, you will help
facilitate the Transaction and the related integration in a manner commensurate
with your senior executive position, (ii) the parties agree that any required
notice of intention to terminate for Good Reason may be provided at any time
within 90 days following the occurrence of the event constituting Good Reason
(including, without limitation, the occurrence of a CIC Adjustment on or
following the consummation of the Transaction) and any cure period shall
commence on the Company’s receipt of such notice and end on the later of (a) the
30th day after the Company’s receipt of such notice and (b) the 120th day
following the consummation of the Transaction, and the termination due to an
event constituting Good Reason (including, without limitation, the



--------------------------------------------------------------------------------

occurrence of a CIC Adjustment on or following the consummation of the
Transaction) may occur at any time within two (2) years of the occurrence of
such event (subject to any required notice and cure periods), (iii) any bonus
under the 2016 Management Incentive Compensation Plan to which you are currently
eligible shall constitute Accrued Bonus (as defined in the Employment Agreement)
in connection with any termination of employment on or following the Closing
Date, and (iv) you hereby waive all rights to payment of any Pro-Rated Bonus or
Change in Control Pro-Rated Bonus (each as defined in the Employment Agreement)
in connection with any termination of employment on or following the Closing
Date. For the avoidance of doubt, “Base Salary” as referenced in Paragraph 6D(i)
of the Employment Agreement refers to your then-current base salary as in effect
before any applicable reduction (or, if greater, your base salary as in effect
immediately prior to the Closing Date).

Payment of the Retention Bonus hereunder is subject to the consummation of the
Transaction and the terms and conditions set forth in this letter and, in the
event the Transaction does not occur, this letter shall be void ab initio.

The Retention Bonus reflects the importance of your contributions and our desire
to reward you as a key member of our team. Thank you for your dedication.

 

2



--------------------------------------------------------------------------------

This letter shall be governed in all respects by, and construed, interpreted and
enforced in accordance with, the internal laws of the State of Delaware, without
giving effect to the choice of law principles thereof. This letter may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.

 

 

Yours truly,

/s/ Keith Bass                                                 

WCI Communities, Inc.

By: Keith Bass

Title: President and Chief Executive Officer

/s/ Keith Bass                                                 

WCI Communities Management, LLC

By: Keith Bass

Title: President and Chief Executive Officer

/s/ Keith Bass                                                 

WCI Communities, LLC

By: Keith Bass

Title: President and Chief Executive Officer

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the first date set forth above

 

/s/ David T. Ivin

David T. Ivin

 

[Signature Page to Letter Agreement]